 

Exhibit 10.1

 

JPMORGAN CHASE BANK, N.A.

383 Madison Avenue

New York, NY 10179

 

REVOLVING CREDIT AGREEMENT

 

August 25, 2015

 

Celgene Corporation

400 Connell Drive

Berkeley Heights, New Jersey 07922

 

Attention of: Mr. Jonathan Biller, Treasurer

 

Ladies and Gentlemen:

 

Celgene Corporation, a Delaware corporation (the “Borrower”), has requested
JPMorgan Chase Bank, N.A. (the “Lender”) to extend credit to enable it to obtain
advances (the “Advances”) in U.S. dollars from time to time during the term of
this Agreement in an aggregate principal amount at any time outstanding not to
exceed $1,000,000,000, and the Lender has agreed to make Advances on the terms
and subject to the conditions set forth or incorporated by reference herein.
Accordingly, the parties hereto agree as follows:

 

SECTION 1.01. Defined Terms; Construction. (a) Incorporation of Definitions. All
capitalized terms used in, or in provisions incorporated by reference into, this
Agreement but not otherwise defined herein shall be defined as set forth in the
Second Amended and Restated Credit Agreement dated as of April 17, 2015, among
the Borrower, the lenders party thereto and Citibank, N.A., as administrative
agent, as amended and in effect on the date hereof (as so amended and in effect,
and including the Schedules and Exhibits thereto, the “Existing Credit
Agreement”), but with the definitions in the Existing Credit Agreement being
modified and construed in accordance with the next sentence. All references in
the Existing Credit Agreement, in the definitions set forth therein or in
provisions incorporated herein by reference to the Existing Credit Agreement, to
(i) “this Agreement”, “hereof”, “hereby”, “hereunder”, “herein” or words or
phrases of similar import shall, except as otherwise provided herein, be deemed
to be references to this Agreement (including the provisions incorporated by
reference herein); (ii) Sections or other subdivisions of the Existing Credit
Agreement shall, except as otherwise expressly provided herein, be deemed to be
references to such Sections or other subdivisions as incorporated by reference
herein; (iii) any “Lender” or “Lenders” shall (except as otherwise provided in
Section 1.08 or 1.09) be deemed to be references to the Lender, as defined in
this Agreement; (iv) the “Agent” shall (except as otherwise provided in Section
1.09) be deemed to be references to the Lender; (v) any “Eurodollar Rate
Advance”, or “Base Rate Advance” shall be deemed to be references to a
Eurodollar Rate Advance or Base Rate Advance, as the case may be, made
hereunder; (vi) “Advances” or “Borrowings” shall be deemed to be references to
the Advances made hereunder; (vii) “Commitment” or “Commitments” shall be deemed
to be references to the Commitment (as defined herein); (viii) the “Effective
Date” shall be deemed to be references to the date of this Agreement; and (ix)
any “Commitment” shall be deemed to be references to the Lender’s Commitment as
defined herein.

 

 

 

 

(b) Certain Additional Definitions. As used in this Agreement (including in the
provisions incorporated by reference herein), the following terms shall have the
meanings set forth below:

 

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating
S&P/Moody’s  Applicable Margin for
Base Rate Advances   Applicable Margin for
Eurodollar Rate Advances  Level 1
A+ / A1 or above   0.000%    0.750%  Level 2
A / A2   0.000%    0.875%  Level 3
A- / A3   0.000%    1.000%  Level 4
BBB+ / Baa1   0.125%    1.125%  Level 5
BBB / Baa2   0.250%    1.250%  Level 6
Lower than Level 5   0.500%    1.500% 

 

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating
S&P/Moody’s  Applicable
Percentage  Level 1
A+ / A1 or above   0.060%  Level 2
A / A2   0.070%  Level 3
A- / A3   0.100%  Level 4
BBB+ / Baa1   0.125%  Level 5
BBB / Baa2   0.150%  Level 6
Lower than Level 5   0.200% 

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect on
such day plus ½ of 1% per annum and (c) the Eurodollar Rate on such day (or if
such day is not a Business Day, the immediately preceding Business Day) for a
deposit in U.S. dollars with a maturity of one month plus 1% per annum. For
purposes of clause (c) above, the Eurodollar Rate on any day shall be based on
the rate per annum appearing on the applicable Reuters screen page (currently
page LIBOR01) displaying interest rates for U.S. dollar deposits in the London
interbank market (or, in the event such rate does not appear on a page of the
Reuters screen, on the appropriate page of such other information service that
publishes such rate as shall be selected by the Lender from time to time in its
reasonable discretion) at approximately 11:00 a.m., London time, on such day for
deposits in U.S. dollars with a maturity of one month; provided that if such
rate shall be less than zero, such rate shall be deemed to be zero. Any change
in the Base Rate due to a change in the Prime Rate, the Federal Funds Rate or
the Eurodollar Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Rate or the Eurodollar Rate,
respectively.

 

“Commitment” has the meaning assigned thereto in Section 1.02.

 

 

 

 

“Effective Date” means, except as otherwise provided herein, the date on which
the conditions specified in Section 3.01 of the Existing Credit Agreement, as
incorporated by reference herein, are satisfied.

 

“Eurodollar Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01) or, in the event such rate does not appear on a page of
the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Lender from time to time in
its reasonable discretion (such applicable rate being called the “LIBO Screen
Rate”), at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. If no LIBO Screen Rate shall be available
for a particular Interest Period but Screen Rates shall be available for
maturities both longer and shorter than such Interest Period, then the
Eurodollar Rate for such Interest Period shall be the Interpolated Screen Rate.
Notwithstanding the foregoing, if the Eurodollar Rate, determined as provided
above, would otherwise be less than zero, then the Eurodollar Rate shall be
deemed to be zero for all purposes.

 

“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Lender from three Federal funds brokers of recognized standing selected by it.
Notwithstanding the foregoing, if the Federal Funds Rate, determined as provided
above, would otherwise be less than zero, then the Federal Funds Rate shall be
deemed to be zero for all purposes.

 

“Interpolated Screen Rate” means, with respect to any Eurodollar Rate Advance
for any Interest Period, a rate per annum which results from interpolating on a
linear basis between (a) the applicable LIBO Screen Rate for the longest
maturity for which a LIBO Screen Rate is available that is shorter than such
Interest Period and (b) the applicable LIBO Screen Rate for the shortest
maturity for which a LIBO Screen Rate is available that is longer than such
Interest Period, in each case at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.

 

“Lender’s Account” means the account most recently identified in a notice by the
Lender to the Borrower as the “Lender’s Account”.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency. For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin and the Applicable Percentage shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
will be set in accordance with Level 6 under the definition of “Applicable
Margin” or “Applicable Percentage”, as the case may be; (c) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless the such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level above the lower of such levels;
(d) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.

 

 

 

 

“Termination Date” means the earlier of (a) December 31, 2015, and (b) the date
of termination in whole of the Commitment.

 

SECTION 1.02. The Advances. Subject to the terms and conditions set forth or
incorporated by reference herein (including those incorporated herein by
reference to Sections 3.01 and 3.02 of the Existing Credit Agreement), the
Lender agrees to make Advances in U.S. dollars to the Borrower from time to time
on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount at any time outstanding not to exceed
$1,000,000,000 (the “Commitment”). Each Advance shall be in an aggregate amount
of $10,000,000 or an integral multiple of $1,000,000 in excess thereof. The
Borrower may borrow under this Section 1.02, prepay pursuant to Section 2.09 of
the Existing Credit Agreement as incorporated by reference herein and reborrow
under this Section 1.02. Anything in this Section to the contrary
notwithstanding, not more than eight separate Eurodollar Rate Advances may be
outstanding at any time.

 

SECTION 1.03. Requests for Advances. (a) Each Advance shall be made on notice,
given not later than (i) 11:00 A.M. (New York City time) on the third Business
Day prior to the date thereof in the case of a Borrowing consisting of a
Eurodollar Rate Advance or (ii) 11:00 A.M. (New York City time) on the date
thereof in the case of a Base Rate Advance, by the Borrower to the Lender. Each
such notice shall be by telephone, confirmed immediately in writing, or
telecopier, specifying therein (A) the date of such Advance, (B) the Type of
such Advance, (C) the amount of such Advance, and (D) in the case of a
Eurodollar Rate Advance, the initial Interest Period for such Advance (which
shall in no event be of more than three months’ duration). After the Lender’s
receipt of such notice and upon fulfillment of the applicable conditions to
borrowing, the Lender will make such funds available by wire transfer to an
account specified by the Borrower.

 

(b)         Each notice delivered pursuant to the preceding paragraph (a) shall
be irrevocable and binding on the Borrower. In the case of any notice of a
Eurodollar Rate Advance, the Borrower shall indemnify the Lender against any
loss, cost or expense incurred by the Lender as a result of any failure to
fulfill on or before the date specified in such notice the applicable conditions
to borrowing, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by the Lender to fund the
Advance when such Advance, as a result of such failure, is not made on such
date.

 

SECTION 1.04. Maturity. The Borrower hereby unconditionally promises to pay to
the Lender the then unpaid principal amount of all Advances on the Termination
Date.

 

SECTION 1.05. Fees. The Borrower agrees to pay to the Lender a commitment fee,
which shall accrue at the Applicable Percentage on the daily unused amount of
the Commitment from the Effective Date until the Termination Date. Accrued
commitment fees will be payable in arrears on the last day of September, 2015,
and on the Termination Date. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

SECTION 1.06. Interest on Advances. (a) Scheduled Interest. The Borrower shall
pay interest on the unpaid principal amount of each Advance owing to the Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

 

(i)         Base Rate Advances. During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (x) the Base
Rate in effect from time to time plus (y) the Applicable Margin in effect from
time to time, payable in arrears quarterly on the last day of each September and
December and on the date such Base Rate Advance shall be Converted or paid in
full.

 

(ii)        Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and on
the date such Eurodollar Rate Advance shall be Converted or paid in full.

 

 

 

 

SECTION 1.07. Funding and Payments. (a) Funding of Advances. Subject to the
conditions set forth or incorporated by reference herein, the Lender shall make
each Advance to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 1:00 p.m., New York City time, to the
account specified by the Borrower.

 

(b) Payments Generally. The Borrower shall make each payment hereunder,
irrespective of any right of counterclaim, defense, recoupment or set-off and
without condition, not later than 12:00 noon (New York City time) on the day
when due in U.S. dollars to the Lender’s Account in same day funds.

 

SECTION 1.08. Incorporation of Certain Provisions of Existing Credit Agreement.
The provisions of the following Sections of the Existing Credit Agreement are
incorporated herein by reference in their entirety with the modifications
provided for below and elsewhere herein, it being agreed that (a) such
provisions, including the defined terms used therein and the definitions of such
terms in the Existing Credit Agreement, shall be construed in accordance with
Section 1.01; (b) references in such provisions to sections or other
subdivisions of the Existing Credit Agreement shall be deemed to be references
to such sections or subdivisions as incorporated by reference herein (or, in the
case of references to provisions that are not incorporated by reference herein,
to the corresponding provisions of this Agreement); (c) references in such
provisions to notices or payments from or by the Administrative Agent to the
Lenders or the Required Lenders or from or by the Lenders or the Required
Lenders to the Administrative Agent shall be disregarded or, in the case of any
such notice that shall be required for the exercise of any rights hereunder by
the Lender, shall be deemed to be references to notices by the Lender to the
Borrower; and (d) in the event of any inconsistency between the provisions
incorporated herein by reference and the provisions expressly set forth herein,
the provisions expressly set forth herein shall control:

 

Article I: Sections 1.02, 1.03, 1.04;

 

Article II: Sections 2.04, 2.06(b), 2.07 (with references to Section 2.06(a)(i)
and (ii) being deemed to be references to Section 1.06(a)(i) and (ii),
respectively, of this Agreement), 2.08 (with references to Section 2.02(b) being
deemed to be references to Section 1.02 of this Agreement), 2.09, 2.10, 2.11,
2.12(c) (with the reference therein to Citibank being deemed to refer to the
Lender) and (d), 2.13, 2.15, 2.16 and 2.17(a);

 

Article III: Sections 3.01 (other than subclause (e)(v) thereof and with the
introductory language therein being deemed to refer to the effectiveness of this
Agreement) and 3.02;

 

Article IV: Section 4.01 (but with the financial statements referred to in
paragraph (e) thereof being deemed to include the unaudited Consolidated
financial statements of the Borrower as at March 31 and June 30, 2015, and for
the portions of the fiscal year then ended);

 

Article V: All Sections of Article V (with references therein to the Effective
Date being deemed to refer to such term as defined in the Existing Credit
Agreement and references to Schedules “hereto” being deemed to refer to
Schedules to the Existing Credit Agreement);

 

Article VI: Section 6.01;

 

Article VIII: Sections 8.01, 8.02 (with subsection (a)(ii) and (a)(iii) thereof
being deemed to refer to the address of the Lender at “JPMorgan Chase Bank,
N.A., Loan and Agency Services Group, 500 Stanton Christiana Road, Floor 3, Ops
2, Newark, DE, 19713, Attention of Qian Jiang (Telecopy No. (302) 634-1521; Fax
No. (302) 634-1417), with a copy to JPMorgan Chase Bank, N.A., 383 Madison
Avenue, 24th Floor, New York, New York 10179, Attention of Vanessa Chiu
(Telecopy No. (212) 270-5100)), 8.03, 8.04 (other than paragraph (c) thereof),
8.05 (other than the first proviso therein), 8.06, 8.07 (but with references to
“Lender” in clause (b)(iii) of such Section being deemed to refer to “Lenders”
under the Existing Credit Agreement, and subject to the provisions of Section
1.09 below, which will control in the event of any inconsistency between such
provisions and the provisions of Section 8.07 as incorporated by reference
herein) and 8.08 through 8.14.

 

 

 

 

SECTION 1.09. Assignments. In the event the Lender shall assign all or any
portion of its Commitment and outstanding Advances to another financial
institution as provided in Section 8.07 of the Existing Credit Agreement as
incorporated by reference herein, then notices and payments to the assignee
hereunder shall be given or sent to such addresses or accounts as the assignee
shall specify in one or more notices to the Borrower and, if such assignment
shall be a partial assignment, to the Lender. In the event of a partial
assignment by the Lender of its Commitment and outstanding Advances, then (a)
each of the Lender and its assignee shall be a “Lender” hereunder with a
“Commitment” equal to the portion of the original Commitment retained by or
assigned to it and shall have the rights and obligations of a Lender with
respect to the Commitment and Advances held by it; (b) all provisions of the
Existing Credit Agreement related to the making of payments and the furnishing
of notices by, to or through the Agent, the making of determinations and
granting of approvals by the Agent and the duties, indemnification,
reimbursement and exculpation of the Agent, or otherwise benefitting the Agent
(including, without limitation, Article VII of the Existing Credit Agreement),
shall without further act be incorporated by reference herein mutatis mutandis
notwithstanding any other provision herein to the contrary, and all references
in such incorporated provisions to “Citibank” in its capacity as Agent shall be
deemed to be references to the original Lender, which shall for all purposes
constitute and perform the duties of the Agent for itself and the other Lender
or Lenders under this Agreement (but shall receive no fee from the Borrower for
performing such duties); (c) the reference to the “Lender” in the definition of
Eurodollar Rate shall be deemed to refer to the Agent and (d) Section 2.18 of
the Existing Credit Agreement shall without further act be incorporated by
reference herein mutatis mutandis.

 

[The remainder of this page is intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

  J.P.Morgan Chase Bank n.a.,       by       /s/Vanessa Chiu     Name: Vanessa
Chiu     Title: Executive Director

 

Accepted and Agreed to as of the date first appearing above:       CELGENE
CORPORATION,             by /s/Jonathan Biller     Name: Jonathan Biller    
Title: SVP, Tax and Treasury  

 

 

  